       Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 1 of 14   1

     JBIESAVP
1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                 v.                               18 Cr. 759 (JSR)

5    SAVRAJ GATA-AURA,

6                      Defendant.             Plea

7    ------------------------------x

8                                                  New York, N.Y.
                                                   November 18, 2019
9                                                  4:00 p.m.

10
     Before:
11
                              HON. JED S. RAKOFF,
12
                                                   District Judge
13

14                                  APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     VLADISLAV VAINSBERG, ESQ.
17   MARTIN BELL, ESQ.
          Assistant United States Attorney
18
     RANDY ZELIN, ESQ.
19        Attorney for Defendant

20              (Case called)

21              THE DEPUTY CLERK:    Will the parties please identify

22   themselves for the record.

23              MR. VAINSBERG:   Good afternoon.     For the United States

24   Government, Vlad Vainsberg, along with co-counsel, Martin Bell.

25              THE COURT:   Good afternoon.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 2 of 14       2

     JBIESAVP
1               MR. ZELIN:   Good afternoon, your Honor.       Randy Zelin

2    for the defendant, Mr. Gata-Aura.

3               THE COURT:   Good afternoon.     Please be seated.

4               My understanding is that the defendant wishes to

5    withdraw his previously-entered plea of not guilty and enter a

6    plea of guilty to Count One of the indictment; is that correct?

7               MR. ZELIN:   Yes, your Honor.

8               THE COURT:   Place the defendant under oath.

9               (Defendant sworn)

10              THE COURT:   Mr. Gata-Aura, let me first advise you

11   that because you're under oath anything you say that is

12   knowingly false could subject you to punishment for perjury or

13   obstruction of justice for the making of the false statements.

14              Do you understand?

15              You don't have to stand up, but bring that microphone

16   closer to you.

17              THE DEFENDANT:   Yes, your Honor.

18              THE COURT:   You read write, speak, and understand

19   English?

20              THE DEFENDANT:   Yes.

21              THE COURT:   How far did you go in school?

22              THE DEFENDANT:   Bachelor's degree.

23              THE COURT:   And have you ever been treated by a

24   psychiatrist or a psychologist?

25              THE DEFENDANT:   No, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 3 of 14   3

     JBIESAVP
1               THE COURT:   Have you ever been hospitalized for any

2    mental illness?

3               THE DEFENDANT:   No.

4               THE COURT:   Have you ever been treated or hospitalized

5    for alcoholism?

6               THE DEFENDANT:   No, your Honor.

7               THE COURT:   Have you ever been treated or hospitalized

8    for drug addiction?

9               THE DEFENDANT:   No, your Honor.

10              THE COURT:   Are you currently under the care of a

11   physician for any reason?

12              THE DEFENDANT:   No, your Honor.

13              THE COURT:   In the last 24 hours, have you taken any

14   pill or medication?

15              THE DEFENDANT:   No, your Honor.

16              THE COURT:   Is your mind clear today?

17              THE DEFENDANT:   Yes.

18              THE COURT:   Do you understand these proceedings?

19              THE DEFENDANT:   Yes, your Honor.

20              THE COURT:   On the basis of the defendant's responses

21   to my questions and my observations of his demeanor, I am

22   finding he's fully competent to enter an informed plea at this

23   time.

24              You have a right to be represented by counsel at every

25   stage of these proceedings.       Do you understand that?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 4 of 14   4

     JBIESAVP
1               THE DEFENDANT:   Yes, your Honor.

2               THE COURT:   If at anytime you can't afford counsel,

3    the Court will appoint one to represent you free of charge

4    throughout all the proceedings.        Do you understand that?

5               THE DEFENDANT:   Yes, your Honor.

6               THE COURT:   Mr. Zelin, are you retained or appointed?

7               THE DEFENDANT:   I am retained, your Honor.

8               THE COURT:   Mr. Gata-Aura, are you satisfied with Mr.

9    Zelin's representation of you?

10              THE DEFENDANT:   Yes, I am.

11              THE COURT:   Have you had a full opportunity to discuss

12   this matter with him?

13              THE DEPUTY CLERK:    Yes.

14              THE COURT:   And have you told him everything you know

15   about this matter?

16              THE DEFENDANT:   Yes, your Honor.

17              THE COURT:   Now, you had previously entered a plea of

18   not guilty and, indeed, we had scheduled a trial fairly soon;

19   but I understand now that you wish to withdraw your plea of not

20   guilty and enter a plea of guilty to Count One of the

21   indictment in satisfaction of the indictment.         Is that correct?

22              THE DEFENDANT:   Yes, your Honor.

23              THE COURT:   Mr. Zelin, do you want the indictment read

24   again here in open court or do you waive the public reading?

25              MR. ZELIN:   So waived, if your Honor please.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 5 of 14   5

     JBIESAVP
1               THE COURT:   And, Mr. Gata-Aura, you have gone over

2    Count One with your lawyer, yes?

3               THE DEFENDANT:   Yes.

4               THE COURT:   And you understand the charge against you,

5    yes?

6               THE DEFENDANT:   Yes.

7               THE COURT:   Before I can accept any plea of guilty, I

8    need to make certain that you understand the rights you will be

9    giving up if you plead guilty so I want to go over with you now

10   the rights that you will be giving up if you enter a guilty

11   plea.

12              First, you have the right to a speedy and public trial

13   by a jury on the charges against you.

14              Do you understand that?

15              THE DEFENDANT:   Yes, your Honor.

16              THE COURT:   Second, if there were a trial, you would

17   be presumed innocent and the Government would be required to

18   prove your guilt beyond a reasonable doubt before you could be

19   convicted of any charge.

20              Do you understand that?

21              THE DEFENDANT:   Yes, your Honor.

22              THE COURT:   Third, at the trial you would have the

23   right to be represented by counsel, and if at any time you

24   cannot afford counsel, the Court will appoint one to represent

25   you free of charge throughout the trial and at all of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 6 of 14   6

     JBIESAVP
1    proceedings.

2               Do you understand that?

3               THE DEFENDANT:   Yes, your Honor.

4               THE COURT:   Fourth, at the trial you would have the

5    right to see and hear all the witnesses and other evidence

6    against you, and your attorney could cross-examine the

7    Government's witnesses and object to the Government's evidence

8    and could offer evidence on your own behalf, if you so desired,

9    and to have subpoenas issued to compel the attendance of

10   witnesses on your own behalf.

11              Do you understand?

12              THE DEFENDANT:   Yes.

13              THE COURT:   You would have the right to testify if you

14   wanted to but no one could force you to testify if you did not

15   want to, and no suggestion of guilt could be drawn against you

16   simply because you chose not to testify.

17              Do you understand that?

18              THE DEFENDANT:   Yes, your Honor.

19              THE COURT:   Finally, even if you were convicted, you

20   would have the right to appeal your conviction.          Do you

21   understand that?

22              THE DEFENDANT:   Yes, your Honor.

23              THE COURT:   Now, do you understand that if you plead

24   guilty you will be giving up each and every one of those rights

25   we've just discussed?     Do you understand that?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 7 of 14   7

     JBIESAVP
1               THE DEFENDANT:   Yes, your Honor.

2               THE COURT:   Very good.

3               Now, Count One of the indictment S118 Criminal 759,

4    charges you with a conspiracy, in other words, an agreement

5    with at least one other person, to commit wire fraud and it

6    carries a maximum term of imprisonment of 20 years, plus up to

7    3 years of supervised release to follow any imprisonment, plus

8    a fine of whichever is greatest -- either $250,000 or twice the

9    amount of money derived from the crime or twice the loss to the

10   victims of the crime -- plus a $100 mandatory special

11   assessment, plus restitution and forfeiture.

12              Do you understand those are the maximum punishments

13   under Count One?

14              THE DEFENDANT:   Yes.

15              THE COURT:   Do you understand that if I were to impose

16   a term of supervised release to follow imprisonment you would

17   be subject to all the terms of supervised release, and if you

18   violated those terms you would be subject to still further

19   imprisonment, going even beyond the term of supervised release.

20              Do you understand that?

21              THE DEFENDANT:   Yes, your Honor.

22              THE COURT:   Now, of course, at this point in time I

23   have no idea what sentence I will impose if you plead guilty,

24   but one of the things I would look at, among many other

25   factors, are the sentencing guidelines, which are certain laws


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 8 of 14   8

     JBIESAVP
1    that recommend a range for which the Court may sentence you

2    although they are not binding on the Court.

3               Have you gone over the sentencing guidelines with your

4    lawyer?

5               THE DEFENDANT:   Yes, your Honor.

6               THE COURT:   In that connection, I have been furnished

7    with a draft letter agreement that someone has to sign.

8               MR. VAINSBERG:   Permission to approach?

9               THE COURT:     Please.

10              We will mark the signed version as Court Exhibit One

11   at today's proceeding, and it takes the form of a letter from

12   Government counsel to defense counsel created November 1st,

13   2019, and it appears, Mr. Gata-Aura, that you signed it earlier

14   today.

15              Is that right?

16              THE DEFENDANT:   Yes, your Honor.

17              THE COURT:   And before signing it did you read it?

18              THE WITNESS:   Yes, your Honor.

19              THE COURT:   Did you discuss it with your counsel?

20              THE DEFENDANT:   I have, yes.

21              THE COURT:   Did you understand its terms?

22              THE DEFENDANT:   Yes, your Honor.

23              THE COURT:   Did you sign it in order to indicate your

24   agreement to its terms?

25              THE DEFENDANT:   Yes, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 9 of 14   9

     JBIESAVP
1               THE COURT:   Now, this letter in Court Exhibit One is

2    binding for you and the Government, but it's not binding upon

3    me, the Court.

4               Do you understand that?

5               THE WITNESS:   Yes.

6               THE COURT:   For example, this letter says that you and

7    the Government have stipulated and that the guideline range is

8    97 to 121 months' imprisonment.       I may agree with that or I may

9    disagree with it.    Even if I agree with it, I may sentence you

10   to less or more or anywhere in between, and regardless of where

11   I come out, if you plead guilty you will still be bound by my

12   sentence.

13              Do you understand that?

14              THE DEFENDANT:   Yes, your Honor.

15              THE COURT:   Generally, do you understand, if anyone

16   made any kind of prediction or promise or representation to you

17   of what your sentence will be in this case, that person can be

18   completely wrong; and nevertheless, if you plead guilty, you

19   will still be bound by my sentence.

20              Do you understand that?

21              THE DEFENDANT:   Yes.

22              THE COURT:   I should say also one other thing.

23              Mr. Gata-Aura, under your agreement with the

24   Government, however, you would have agreed that if I do

25   sentence you to 121 months or less, you will not appeal or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 10 of 14   10

     JBIESAVP
1    otherwise attack your sentence.

2               Do you understand that?

3               THE DEFENDANT:   Yes.

4               THE COURT:   Does the Government represent that this

5    letter agreement, which we have now marked as Court Exhibit

6    One, is the entirety of any and all agreements between the

7    Government and Mr. Gata-Aura?

8               MR. VAINSBERG:   Yes, your Honor.

9               THE COURT:   Does defense counsel confirm that as

10   correct?

11              MR. ZELIN:   Yes.

12              THE COURT:   Mr. Gata-Aura, do you confirm that as

13   correct?

14              THE DEFENDANT:   Yes.

15              THE COURT:   Mr. Gata-Aura, other than the Government,

16   has anyone else made any kind of promise to you or offered you

17   any inducement to get you to plead guilty in this case?

18              THE DEFENDANT:   No, your Honor.

19              THE COURT:   Has anyone coerced or threatened you to

20   get you to plead guilty in this case?

21              THE DEFENDANT:   No, your Honor.

22              THE COURT:   Does the Government represent that if this

23   case were to go to trial, it could through competent evidence

24   prove every essential element of this crime beyond a reasonable

25   doubt?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 11 of 14     11

     JBIESAVP
1               MR. VAINSBERG:     Yes, your Honor.

2               THE COURT:   Does defense counsel know of any valid

3    defense that would likely prevail at trial?

4               MR. ZELIN:   No, your Honor.

5               THE COURT:   Mr. Gata-Aura, tell me in your own words

6    what it is that you did that makes you guilty of this offense.

7               MR. ZELIN:   May my client be permitted to read his

8    allocution?

9               THE COURT:   I would be very surprised if he didn't.

10              MR. ZELIN:   Thank you, your Honor.     Would you prefer

11   that my client stand?

12              THE COURT:   No.

13              THE DEFENDANT:     From in or about September 2015,

14   through in or about June 2017, in the Southern District of New

15   York and elsewhere, I, together with other individuals,

16   including Renwick Haddow, knowingly and wilfully agreed with

17   these other individuals to obtain money from others by means of

18   false statements through the use of email and fax transmissions

19   and the wiring of funds all through and in interstate commerce.

20              I was an agent for Bar Works.      I engaged subagents who

21   sold the Bar Works concept as an investment to their clients.

22   I represented Bar Works to the subagents and I transmitted

23   marketing materials to these subagents on behalf of Bar Works.

24              These marketing materials contained false statements

25   and they did not disclose that Renwick Haddow, for all intents


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 12 of 14   12

     JBIESAVP
1    and purposes, owned and control Bar Works.        Instead, these

2    marketing materials disclosed that Jonathan Black was in charge

3    of Bar Works.

4               I also spoke with subagents who sometimes were

5    investors in Bar Works as well, and I may have spoken with

6    individuals who were straight up investors or potential

7    investors, and I either did or did not -- and I either did not

8    disabuse them of the false statement that Jonathan Black was

9    Renwick Haddow's pseudonym, or I affirmatively stated that

10   Jonathan Black was running Bar Works when I knew this wasn't

11   true

12              I was to receive a commission on these sales of Bar

13   Works, in essence, and I, in fact, received commissions on

14   these sales.

15              I accept full responsibility for my actions and I am

16   sorry.

17              THE COURT:   All right.   When you did all those things,

18   you and your coconspirator, you knew what you were doing was

19   illegal and wrong; is that right?

20              THE DEFENDANT:   Yes, your Honor.

21              THE COURT:   Is there anything else regarding the

22   factual portion of the allocution that the Government wishes

23   the Court to inquire about?

24              MR. VAINSBERG:   No, your Honor.

25              THE COURT:   Is there anything else regarding any


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 13 of 14   13

     JBIESAVP
1    aspect of the allocution that either side wishes the Court to

2    further inquire about before I ask the defendant to formally

3    enter his plea?

4               Anything else from the Government?

5               MR. VAINSBERG:    No, your Honor.

6               THE COURT:    Anything from the defense?

7               MR. ZELIN:    No, your Honor.

8               THE COURT:    Thank you.

9               Mr. Gata-Aura, in light of everything we've now

10   discussed, how do you now plead to Count One of indictment S118

11   Criminal 759, guilty or not guilty?

12              THE WITNESS:    I plead guilty.

13              THE COURT:    Because the defendant has acknowledged his

14   guilt as charged, because he has shown that he understands his

15   rights, and because his plea is entered knowingly and

16   voluntarily and is supported by independent basis of fact

17   containing each of the essential elements of the offense, I

18   accept his plea and adjudge him guilty of Count One of

19   indictment S118 Criminal 759.

20              Now, the next stage in this process is that the

21   probation office will prepare what's called a presentence

22   report to assist me in determining sentence.

23              As part of that, you will be interviewed by the

24   probation officer.      You can have your counsel present to advise

25   you of your rights, but under my practices if you want to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00759-JSR Document 103 Filed 12/18/19 Page 14 of 14       14

     JBIESAVP
1    qualify for the full credit of acceptance of responsibility,

2    you personally need to answer the questions put to you by the

3    probation officer

4               Do you understand?

5               THE DEFENDANT:    Yes, your Honor.

6               THE COURT:    After that report is in draft form, but

7    before it's in final form, you and your counsel and also

8    Government counsel have a chance to review and it and offer

9    changes, corrections, or additions directly to the probation

10   officer who will prepare the report.

11              Independent of that, counsel for both sides are given

12   leave to submit directly to the Court in writing any and all

13   materials concerning any aspect of sentence, provided those

14   materials are submitted no later than one week before sentence.

15              And we will put the sentence down for?

16              THE DEPUTY CLERK:    March 18th at 4:00.

17              THE COURT:    March 18th at 4:00 p.m.

18              All right.    Very good.

19              Anything else we need to take up today?

20              MR. VAINSBERG:    Nothing from the Government.

21              MR. ZELIN:    Nothing further from the defense.      Thank

22   you.

23              THE COURT:    Thank you.

24              (Adjourned)

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
